Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-4, 6-11, 13 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1 and claim 8, Rupert (US 6857896) teaches a power distribution system comprising: a first power module ( the first 16 connected to 52, Fig. 2) including a first housing, the first power module including within the first housing (see Fig. 2 16’s housing, and  Fig. 3, the housing of 16 includes the front cover 34 and back cover 36)
a first power input ( e.g., line conductor 28 in the first 16, Fig. 2) receiving an input power ( e.g., 28 is used to transmit power),
a first transformer ( see  col 3, line 45-50, 90 in Fig. 4 can be replaced by 54 in Fig. 5 and send power to subsequent 16, therefore, the first transformer can be 64 in Fig. 5 ) receiving the input power ( power from input line conductor ( such as 56), Fig. 5 note)  and outputting a transformed power ( e.g., 72, Fig. 5) ,
a first power output ( e.g., out from 86, of the first 16, Fig. 4, Fig. 2)  configured to output the input power ( 86 can  output the input from input line conductor 28, Fig. 4) via a first power receptacle ( e.g., 76 of the first 16, Fig. 2, col 3, line 20-30, 76 is a receptacle, to pass the power to the next assembly 16)  ,  to a first external device ( e.g., 16, Fig. 2) a second power output ( e.g., output of the regulator of 90, Fig. 4)  configured to output the transformed power ( output of the regulator of 90 is from the output of transformer, Fig. 4), via a second power module including within the second housing ( see Fig. 2 16’s housing, and  Fig. 3, the housing of 16 includes the front cover 34 and back cover 36), and

a second power  module (  the second 16 in the middle of Fig. 2 that connected to the first 16, Note: all 16s in Fig. 2 has the same structure 22 as described in Fig. 4) including a second housing, and the second power module including within the second housing (see Fig. 2 16’s housing, and  Fig. 3, the housing of 16 includes the front cover 34 and back cover 36)
a second power input( e.g., line conductor 28 in the second 16, Fig. 2)  receiving the input power ( e.g., input power for the second 16, Fig. 2), a second transformer( e.g., transformer in 90  of the second 16, Fig. 4)  receiving the input power ( power from line conductor 28 of the second 16, Fig. 4)and outputting a second transformed power( e.g., output of the regulator of 90 of the second 16, Fig. 4),
a third power output ( e.g., out from 86 of the second 16, Fig. 4)  configured to output the input power( 86 can  output the input from input line conductor 28 in the second 16, Fig. 4) via a third power receptacle, (76 of the second 16, Fig. 2) to a third external device ( the third 16 in Fig. 2 that connected to the middle 16) , and a fourth power output( e.g., output of the regulator of 90, Fig. 4)   configured to output the transformed power( output of the regulator of 90 is from the output of transformer, Fig. 4).
 	Smed ( US 2012/0295483) teaches  a second power output  (e.g., 480, Fig. 4)configured to output the transformed power ( 470, Fig. 4, ), via a second power receptacle ( e.g., 480, Fig. 4,  or output of 470 adapts to a plug,  470 steps down household electrical power to a plurality of voltages suitable for powering electronic accessories and outputs those voltages though a multi-pinned connector adapted to mate with a plurality of plugs and thereby supply the appropriate voltages to electronic accessories[0023]), to a second external device ( any device that connected to 480, Fig. 4),   a first circuit breaker ( e.g., 410, Fig. 4) configured to provide overcurrent protection ( see previously attached definition of circuit breaker from the dictionary.com (included in the office action on 6/5/2020 )that circuit breaker is a device for 
Cooley (US 20070258202) teaches a second power input  ( input of 508, Fig. 5)receiving input power from the  pass-through output  ( see the power from input of the first power module 502 pass through the connector 504, 506 to the load device 508, Fig. 5, also see title input power pass through) of the first power module ( e.g., 504, 506, 510, 516, Fig. 5).
	However, the prior art of records does not teach or suggest a second circuit breaker of a second power module within the second power house configured to provide overcurrent protection after the input power is output from the pass-through output while the 
	Regarding to Claims 2-4, 6-7, 9-11, 13, they depend on claims 1 or 8 above.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Unger (US20100296326A1) teaches a power circuit with passthrough and switch.
Chen (CN103872753A) teaches a manual bypass line and a circuit breaker are outsides the UPS module.
Luebke (US 20150162157 A1) teaches about power module with multiple circuit breakers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINPING SUN/Primary Examiner, Art Unit 2836